IN THE SUPREME COURT OF THE STATE OF NEVADA

WESLEY RUSCH, AN INDIVIDUAL, No. 85108
Appellant,

vs, FILED

THE MARTIN CONDOMINIUM UNIT

 

OWNERS' ASSOCIATION, DOMESTIC AUG 08 2022
NON-PROFIT, cLIZABETHA
Resp ondent. CLERK OF SUPREME COURT

 

BY
DEPUTY CLERK

ORDER DISMISSING APPEAL

This is a pro se appeal from a district court order dismissing a
complaint. Eighth Judicial District Court, Clark County; Nancy L. Allf,
Judge.

Review of the notice of appeal and documents before this court
reveals a jurisdictional defect. The notice of appeal was prematurely filed
in the district court after the filing of a timely tolling motion for
reconsideration but before that motion was resolved by the district court in
a written order. See NRAP 4(a)(4) (regarding tolling motions); AA Primo
Builders LLC v. Washington, 126 Nev. 578, 585, 245 P.3d 1190, 1195 (2010)
(describing when a post-judgment motion carries tolling effect). To date, it
appears that motion remains pending in the district court. This court lack

jurisdiction over a premature notice of appeal. NRAP 4(a)(6). Accordingly,

 

 
   

 

this court
ORDERS this appeal DISMISSED.
5 Luor J.
° Silver
J. Jd.
Cadish Pickering

SupREME CouRT
OF
NEVADA

(OQ) (947A ABR a a

 

 
cc: Hon. Nancy L. Allf, District Judge
Wesley Rusch
Lewis Brisbois Bisgaard & Smith, LLP/Las Vegas
Eighth District Court Clerk

SuPREME COURT
OF
NEVADA

(0) 1947A 2B 2